MEMORANDUM **
Ryan Mitchell Wood appeals from the 30-month sentence imposed following his guilty-plea conviction for possession of an unregistered firearm in violation of 26 U.S.C. § 5861(d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Wood contends that the district court abused its discretion by applying an upward adjustment based on uncharged conduct. This contention fails because the district court was permitted to consider uncharged conduct for sentencing purposes. See United States v. Williamson, 439 F.3d 1125, 1140 (9th Cir.2006).
We decline to address Wood’s remaining contention, which we conclude falls within the scope of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.